Citation Nr: 1530178	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-44 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral edema, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction and non-service-connected hypertension.

2.  Entitlement to service connection for benign prostatic hyperplasia with frequent urination claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.  

3.  Entitlement to service connection for left ear infection/lesion.

4.  Entitlement to service-connection for status post resection of a myofibroblastic sarcoma, left calf, with residual scar, to include as a result of exposure to chemical substances in the water at Camp Lejeune.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for status post resection of a myofibroblastic sarcoma, left calf, with residual scar, the Veteran contends that this sarcoma is due to exposure to to contaminated water while stationed at Camp Lejeune, North Carolina.  His DD Form 214 for the period from August 1978 to June 1981 documents his presence there.  In May 2013 correspondence, the Veteran provided dates he was stationed at Camp Lejeune, and where he lived on base.  Additional details about how much time he spent on and off base, and his work duty location(s) would be helpful for the proper adjudication of this claim.

It has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to contaminants present in the base water supply prior to 1987.  See Training Letter 10-03, revised in January 2013.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease. 

While these issues are being studied, VA has determined that disability claims from Veterans who served at Camp Lejeune during this period deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of these claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated.

When examinations are requested, it should be kept in mind that these claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis, whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO should provide them with all materials as detailed by the pertinent procedures.  This information is intended to provide the VA examiners with an adequate basis for providing a reasoned opinion.  This opinion is a critical element for evaluating the claim.  Therefore, if the examiner fails to provide a reasoned opinion and resorts to a statement such as "an opinion cannot be made without resort to mere speculation," the examination should be returned as inadequate.

With respect to each of the claims on appeal, the record before the Board includes relevant VA treatment records from the Durham and Fayetteville VA Medical Centers (VAMCs) dated through September 17, 2014.  However, the most recent adjudication of the Veteran's claims, a statement of the case, took place on October 12, 2010.  Thus, the record contains relevant VA medical evidence that has not been reviewed by the RO.  On remand, VA must address all VA treatment records dated after October 12, 2010.  See 38 C.F.R. §§ 19.31(a), 19.37(a) (2014).  Further, all VA treatment records dated after September 17, 2014, should be obtained on remand.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include any records dated after September 17, 2014.

2.  Then, undertake any additional development, to include VA examination(s), that may be necessary for any of the Veteran's claims in light of the VA treatment records obtained pursuant to paragraph 1.  

3.  Request from the Veteran additional information about his time spent at Camp Lejeune, including his housing location, how much time he spent on and off base, and his work duty location(s).

4.  Determine how long the Veteran served at Camp Lejeune and whether he lived on or off base. 

5.  After completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of his myofibroblastic sarcoma of the left calf, in light of his service at Camp Lejeune.  Importantly, the examiner must be provided with the claims file and copies of relevant records from the eFolders, a copy of this remand, information about the circumstances of the Veteran's time at Camp Lejeune and a copy all appropriate materials (ex., VBA Fast Letter/Training Letters with any appendices), for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period and is claiming service connection for myofibroblastic sarcoma of the left calf. 

Based on the results of the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's myofibroblastic sarcoma of the left calf is related to the Veteran's exposure to contaminated water while serving at Camp Lejeune, and provide a medical rationale for that determination. 

Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered. 

A complete rationale for all opinions provided must be included in the report provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then, readjudicate the Veteran's claims, considering all VA treatment records dated after October 12, 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

